DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
The amendment filed 6/15/2022 has been entered.  Claims 1, 2, 4, 5, 6, 8, 9, 10, have been amended.  Claim 21-30 have been added. Claims 1-2, 4-10, 12-13, 15-17, and 21-30  remain pending in the application.  
Applicant's arguments filed 6/15/2022 to the 35 USC § 101 rejection have been fully considered but they are not persuasive. On pages 12-13, Applicant argues claim 15 does not recite a judicial exception, and even if it does, integrates the exception into a practical application because it improves a technology.   However, the limitation “measuring, by immunoassay using an antibody that specifically binds to anti-VEGF- A165b, the amount of VEGF-A165b in said sample, wherein the amount of VEGF-A165b in said sample is measured by detecting, via a detection apparatus, a detectable signal produced by the immunoassay” is measuring abstract data.   Further, such a method of measuring by an immunoassay with antibodies is well understood and conventional in the art, and is not inventive for the purposes of 35 USC § 101 (see US Patent 11,254,738 ( Fellouse) and US Publication 2010/0255520 (Kavsak).
Applicant’s arguments with respect to amended claim 15 to the 35 USC § 103 rejection have been considered but are moot because the new ground of rejection US Patent 11,254,738 ( Fellouse) teaches the limitation “measuring, by immunoassay using an antibody that specifically binds to anti-VEGF- A165b, the amount of VEGF-A165b in said sample, wherein the amount of VEGF-A165b in said sample is measured by detecting, via a detection apparatus, a detectable signal produced by the immunoassay.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, 12-13, 15-17, and 21-30  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 1, 15 and 18, a method), machine, or manufacture, which are statutory categories. 
However, evaluating claim 15, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
measuring, by immunoassay using an anti-total VEGF-A antibody, the amount of total VEGF-A in a blood sample obtained from the subject, 
wherein the amount of total VEGF-A in said sample is measured by detecting, via a detection apparatus, a detectable signal produced by the immunoassay; and 6

measuring, by immunoassay using an antibody that specifically binds to anti-VEGF- A165b, the amount of VEGF-A165b in said sample, wherein the amount of VEGF-A165b in said sample is measured by detecting, via a detection apparatus, a detectable signal produced by the immunoassay.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application. 
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The element “detection apparatus” is generic.   Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claims 1-2, 4-10, 12-13, 16-17, and 21-30  when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-14 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 21-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0255520 (Kavsak) in view of US Patent 11,254,738 (Fellouse).

Regarding claim 15, Kavsak discloses a method for detecting VEGF-A and VEGF-A165b in a subject with coronary artery disease or following myocardial infarction (“method of determining risk of heart failure” [Abstract]), said method comprising
measuring, by immunoassay using an anti-total VEGF-A antibody, the amount of total VEGF-A in a blood sample obtained from the subject, wherein the amount of total VEGF-A in said sample is measured by detecting, via a detection apparatus, a detectable signal produced by the immunoassay  6(“biological sample is obtained, it is analyzed for the level of each of the cytokine proteins, IL-6, MCP-1, IL-10, EGF and VEGF. If necessary, or preferable, a related protein may be analyzed in place of any one of IL-6, MCP-1, IL-10, EGF and VEGF. This determination may be accomplished using various methods established in the art, for example, by Enzyme Linked ImmunoSorbent Assays (ELISAs) or Enzyme ImmunoAssay (EIA). In this assay, the cytokine to be analyzed is complexed with cytokine-specific reactant such as an antibody which is linked (either before or following formation of the complex) to an indicator, such as an enzyme” [0021]), 
Kavsak does not explicitly disclose

measuring, by immunoassay using an antibody that specifically binds to anti-VEGF- A165b, the amount of VEGF-A165b in said sample, wherein the amount of VEGF-A165b in said sample is measured by detecting, via a detection apparatus, a detectable signal produced by the immunoassay.
However, a like reference Fellouse “FIG. 14. Competitive ELISA. 5 pM of hVEGF-165 was incubated with serial dilutions of anti-VEGF antibody as described in the figure legend. Pre-formed hVEGF-165/anti-VEGF antibody complexes along with any unbound hVEGF-165 in the binding solution are transferred into a 96-well polystyrene microplate coated with a monoclonal antibody specific for human VEGF, as provided in the Quantikine® ELISA Human VEGF Immunoassay (R&D Catalog Number: SVE00). hVEGF-165 bound to the plate is detected using a polyclonal anti-hVEGF antibody conjugated to horseradish peroxidase and tetramethylbenzidine as a chromagen to quantify hVEGF-165 bound to the plate as provided in the Quantikine® assay kit” (Col 4, Ln 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting coronary disease of Kavsak to use animmunoassay using an antibody that binds to anti-VEGF- A165b as taught by Fellouse to accurately diagnose coronary disease.

Regarding claim 21, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses said subject is a subject following myocardial infarction, said method further comprises determining that the prognosis of the myocardial infarction of the subject is poor when the proportion of total VEGF-A that is VEGF-A165b in said sample is higher than a corresponding reference proportion  (“VEGF… a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005],  “infiltrative diseases, e.g. amyloidosis, haemochromatosis, sarcoidosis, and scleroderma; inflammatory diseases, e.g. myocarditis or myocardial extension of endo- /pericarditis” [0025], “For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction” [0038]), and in a case where the value is VEGF-A165b/total VEGF-A, it is suggested that the subject belongs to the non-severe coronary artery disease group when the VEGF- A165b/total VEGF-A is higher than the corresponding reference value

Regarding claim 22, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses said corresponding reference proportion is obtained from a group of subjects having a good prognosis following myocardial infarction (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005], [0025] “For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction based on WHO MONICA criteria” [0038]).  

Regarding claim 23, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses said subject is a subject following myocardial infarction, said method further comprises determining that the prognosis of the myocardial infarction of the subject is good when the proportion of total VEGF-A that is VEGF-A165b in said sample is lower than a corresponding reference proportion (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005]), and/or in a case where the subject is a subject after the onset of myocardial infarction, and the value is VEGF-A165b/total VEGF-A, it is suggested that the prognosis of myocardial infarction of the subject is good when the VEGF-A165b/total VEGF-A is lower than a corresponding reference value.

Regarding claim 24, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses wherein the poor prognosis comprises the high risk of occurrence of major adverse cardiac and cerebrovascular events (“Kaplan-Meier analysis assessing individuals with 3 or more positive tests versus those with less than 3 positive tests (i.e., 3-5 pos vs. &lt;3 pos tests) in the later specimen (i.e. 2.sup.nd specimen) demonstrated that those with 3 or more positive tests had a greater probability for death/HF” [0041]).

Regarding claim 25, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses wherein the major adverse cardiac and cerebrovascular events comprise one or more events selected from the group consisting of cardiovascular death, recurrence of nonfatal myocardial infarction, reapplication of coronary artery revascularization surgery, and cerebral infarction (“Kaplan-Meier analysis assessing individuals with 3 or more positive tests versus those with less than 3 positive tests (i.e., 3-5 pos vs. &lt;3 pos tests) in the later specimen (i.e. 2.sup.nd specimen) demonstrated that those with 3 or more positive tests had a greater probability for death/HF.” [0041]).
Regarding claim 26, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses determining that the subject has severe coronary artery disease when the proportion of total VEGF-A that is VEGF-A165b in said sample is lower than a corresponding reference proportion (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005]), and/or in a case where the subject is a subject after the onset of myocardial infarction, and the value is VEGF-A165b/total VEGF-A, it is suggested that the prognosis of myocardial infarction of the subject is poor when the VEGF-A165b/total VEGF-A is higher than a corresponding reference value.

Regarding claim 28, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses determining that the subject has non- severe coronary artery disease when the proportion of total VEGF-A that is VEGF-A165b in said sample is higher than a corresponding reference proportion (“VEGF… a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005],  “infiltrative diseases, e.g. amyloidosis, haemochromatosis, sarcoidosis, and scleroderma; inflammatory diseases, e.g. myocarditis or myocardial extension of endo- /pericarditis” [0025], “For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction” [0038]), and in a case where the value is VEGF-A165b/total VEGF-A, it is suggested that the subject belongs to the non-severe coronary artery disease group when the VEGF- A165b/total VEGF-A is higher than the corresponding reference value.
Regarding claim 29, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses said corresponding reference proportion is obtained from a group of subjects having severe coronary artery disease (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005], [0025] “For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction based on WHO MONICA criteria” [0038]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0255520 (Kavsak) in view of US Patent 11,254,738 (Fellouse) and US Publication 2015/0126860 (Beymer).

Regarding claim 16, the combination of Kavsak in view of Fellouse generally discloses the method above, and further as above, Kavsak in view of Fellouse discloses, measurement values for the measured amounts of total VEGF-A and VEGF-A165b in said sample Kavsak disclosing (f measuring the level of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in a biological sample obtained from the mammal.´ [0013] and Fellouse teaches “ quantify hVEGF-165” 
Kavsak in view of Fellouse does not explicitly disclose acquiring, by a hardware processor.
However, a like reference Beymer teaches “the system 600 has one or more central processing units (processors)” [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting coronary disease of Kavsak and Fellouse to use a processer as taught by Beymer to accurately diagnose coronary disease.

Regarding claim 17, the combination of Kavsak in view of Fellouse and Beymer generally discloses the method above, and further Fellouse discloses calculating from the acquired measurement values, via the hardware processor, the proportion of total VEGF-A that is VEGF-A165b in said sample (“Pre-formed hVEGF-165/anti-VEGF antibody complexes along with any unbound hVEGF-165 in the binding solution are transferred into a 96-well polystyrene microplate coated with a monoclonal antibody specific for human VEGF… hVEGF-165 bound to the plate is detected using a polyclonal anti-hVEGF antibody conjugated to horseradish peroxidase and tetramethylbenzidine as a chromagen to quantify hVEGF-165 bound to the plate” (Col 4, Ln 19) it would be obvious for a person of ordinary skill in the art to make the measured quantity of hVEGF-165 to make a ration with the quantity of hVEGF-165).

Claims 1, 5, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0255520 (Kavsak) in view of US Patent 11,254,738 ( Fellouse), US Publication 2015/0126860 (Beymer) and US 10,408,845 (Snider).
Regarding claim 1, the combination of Kavsak in view of Fellouse and Beymer generally discloses the method above, but doesn’t explicitly discloses comparing, via the hardware processor, the calculated proportion of total VEGF-A that is VEGF-A165b in said sample to a corresponding reference proportion.
	However, a like reference Snider teaches “the methods include determining a level or ratio of ST2, and a level or ratio of BNP, proBNP, or NT-proBNP, comparing the levels or ratios of ST2 and BNP, proBNP, or NT-proBNP to reference levels or ratios, and selecting, implanting, replacing, or reprogramming an implanted cardiac device based on the results of the comparison” (Col 4, Ln 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting coronary disease of Kavsak, Fellouse and Beymer to compare the ratio to a reference ratio as taught by Snider to accurately diagnose coronary disease.

Regarding claim 5, the combination of Kavsak in view of Fellouse, Beymer and Snider generally discloses the method above, and further Kavsak discloses the prognosis of the myocardial infarction of the subject is good when the proportion of total VEGF-A that is VEGF-A165b in said sample is lower than the corresponding reference proportion (“For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction based on WHO MONICA criteria” [0038]),  and in a case where the value is VEGF-A165b/total VEGF-A. it is suggested that the prognosis of myocardial infarction of the subject is good when the VEGF-A165b/total VEGF-A is lower than the corresponding reference value.

Regarding claim 8, the combination of Kavsak in view of Fellouse, Beymer and Snider generally discloses the method above, and further Kavsak discloses the subject has severe coronary artery disease when the proportion of total VEGF-A that is VEGF-A165b in said sample is lower than the corresponding reference proportion (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting coronary disease of Kavsak in view of Fellouse, Beymer and Snider to use SYNTAX scores as taught by Lee to accurately diagnose coronary disease.

Regarding claim 10, the combination of Kavsak in view of Fellouse, Beymer and Snider and further Kavsak discloses when said subject is a subject with coronary artery disease, said method further comprises determining, via the hardware processor, that the subject has non-severe coronary artery disease when the proportion of total VEGF-A that is VEGF-A165b in said sample is higher than a corresponding reference proportion (“VEGF… a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005],  “infiltrative diseases, e.g. amyloidosis, haemochromatosis, sarcoidosis, and scleroderma; inflammatory diseases, e.g. myocarditis or myocardial extension of endo- /pericarditis” [0025], “For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction” [0038]), and in a case where the value is VEGF-A165b/total VEGF-A, it is suggested that the subject belongs to the non-severe coronary artery disease group when the VEGF- A165b/total VEGF-A is higher than the corresponding reference value.

Regarding claim 12, the combination of Kavsak in view of Fellouse, Beymer and Snider and further Kavsak discloses wherein said corresponding reference proportion is obtained from a group of subjects having severe coronary artery disease (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005], [0025] “For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction based on WHO MONICA criteria” [0038]).

Claim(s) 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0255520 (Kavsak) in view of US Patent 11,254,738 ( Fellouse), US Publication 2015/0126860 (Beymer), US 10,408,845 (Snider) and US Publication 2013/0337476 (Lee).

Regarding claim 9, the combination of Kavsak in view of Fellouse, Beymer and Snider generally discloses the method above, but does not explicitly disclose said severe coronary artery disease has a SYNTAX score of more than 22.
However, a like reference Lee teaches “The SYNTAX score was established on the basis of the characterization of coronary vasculature with respect to the severity of coronary artery disease and complexity of the lesion. Higher SYNTAX scores were hypothesized to represent more complex and severe CAD” [0066], FIG. 1.

Regarding claim 13, the combination of Kavsak in view of Fellouse, Beymer and Snider discloses the above method, but does not explicitly disclose said non-severe coronary artery disease has a SYNTAX score of 22 or less.
However, a like reference Lee teaches “The SYNTAX score was established on the basis of the characterization of coronary vasculature with respect to the severity of coronary artery disease and complexity of the lesion. Higher SYNTAX scores were hypothesized to represent more complex and severe CAD” [0066], FIG. 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting coronary disease of Kavsak in view of Fellouse, Beymer and Snider to use SYNTAX scores as taught by Lee to accurately diagnose coronary disease.

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0255520 (Kavsak) in view of US Patent 11,254,738 ( Fellouse) and US Publication 2013/0337476 (Lee).

Regarding claim 27, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses wherein said severe coronary artery disease has a SYNTAX score of more than 22.
  However, a like reference Lee teaches “The SYNTAX score was established on the basis of the characterization of coronary vasculature with respect to the severity of coronary artery disease and complexity of the lesion. Higher SYNTAX scores were hypothesized to represent more complex and severe CAD” [0066], FIG. 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting coronary disease of Kavsak in view of Fellouse to use SYNTAX scores as taught by Lee to accurately diagnose coronary disease.

Regarding claim 30, the combination of Kavsak in view of Fellouse generally discloses the method above and further Kavsak discloses said non-severe coronary artery disease has a SYNTAX score of 22 or less.
 However, a like reference Lee teaches “The SYNTAX score was established on the basis of the characterization of coronary vasculature with respect to the severity of coronary artery disease and complexity of the lesion. Higher SYNTAX scores were hypothesized to represent more complex and severe CAD” [0066], FIG. 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting coronary disease of Kavsak in view of Fellouse to use SYNTAX scores as taught by Lee to accurately diagnose coronary disease.

Examiner’s note
Claims 2, 4, and 6-7 define over the prior art of record. 
Although a reference “Antiangiogenic VEGF-A in peripheral artery disease” (Boucher) teaches measuring for VEGF-A165b, Boucher does not explicitly teach the further limitations of:
Claim 2, when said subject is a subject following myocardial infarction, said method further comprises determining, via the hardware processor, that the prognosis of the myocardial infarction of the subject is poor when the proportion of total VEGF-A that is VEGF-A165b in said sample is higher than the corresponding reference proportion.
Claims 4 and 6-7 depend from claim 2 and define over the prior art for the same reasons as claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857